865 F.2d 262
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Yun Kil MOON, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 88-3620.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1988.

1
Before BOYCE F. MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges, JOHN FEIKENS, Senior District Judge.*

ORDER

2
Petitioner seeks review under Section 106(a) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1105a, of an order of the Board of Immigration Appeals affirming the denial of a stay of deportation pending adjudication of the petitioner's motion to reopen deportation proceedings.  Petitioner's motion to reopen is presently pending before the Board.  The Immigration and Naturalization Service now moves to dismiss this petition for lack of appellate jurisdiction.  The petitioner opposes the motion.


3
Under Section 106(a) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1105a, the courts of appeals have exclusive jurisdiction to review final orders of deportation entered under deportation proceedings pursuant to 8 U.S.C. Sec. 1252.  The denial of a motion to stay deportation pending a ruling on a motion to reopen is an interim order not reviewable by an appellate court under 8 U.S.C. Sec. 1105(a).   Reid v. INS, 766 F.2d 113, 115 (3rd Cir.1985);  Ramirez-Osorio v. INS, 745 F.2d 937 (5th Cir.1984);  Diaz-Salazar v. INS, 700 F.2d 1156, 1159 (7th Cir.), cert. denied, 462 U.S. 1132 (1983);  Kemper v. INS, 705 F.2d 1150 (9th Cir.1983);  see also Cheng Fan Kwok v. INS, 392 U.S. 206, 216 (1968);  Andres v. INS, 460 F.2d 287 (6th Cir.1972).  Accordingly,


4
It is ORDERED that the motion is granted and this petition for review is dismissed.



*
 The Honorable John Feikens, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation